02/02/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 21-0040


                                        DA 21-0040


 THOMAS KONESKY,                                                               FILED
             Plaintiff, Counter-Defendant, and Appellant,                      FEB 0 2 2021
                                                                            Bowen Grecnw000
        v.                                                                Clerk of Supreme Cou
                                                                             Stv-)te


 KEVIN KELLER; KAREN L. REIFF; CHURCH,
 HARRIS, JOHNSON & WILLIAMS,P.C., and JOHN
 DOES A-Z;

         Defendants, Counter-Plaintiffs, and Appellees,                ORDER

 KEVIN KELLER,

         Third-Party Plaintiff,

       v.

 DONITA KONESKY,

         Third-Party Defendant.


       Plaintiff and Counter-Defendant Thomas Konesky has filed a notice of appeal from

the order of the Eighth Judicial District Court, Cause No. BDV-19-0568. The appeal is

from an order certified as final by the District Court pursuant to M. R. Civ. P. 54(b).

       Pursuant to M. R. App. P. 4(4)(b), we have reviewed the District Court's

certification order for cornpliance with M. R. App. P. 6(6). We conclude the court's

certification order is in substantial compliance with the requirements of Rule 6(6) and our

case law interpreting certification orders under Rule 54(b).

       Therefore,

      IT IS ORDERED that this appeal may proceed.
     The Clerk is directed to provide copies of this Order to all counsel ofrecord.

DATED this   '
             .1--ciday of January, 2021.




                                                             o e?

                                                        Justices




                                   2